tcmemo_1995_514 united_states tax_court donald ferry and sharon ferry petitioners v commissioner of internal revenue respondent docket no filed date donald ferry and sharon ferry pro sese douglas a fendrick for respondent memorandum findings_of_fact and opinion parr judge respondent determined deficiencies in and additions to petitioners' federal income taxes as follows additions to tax sec sec sec sec year deficiency b b a b b dollar_figure -- dollar_figure dollar_figure big_number dollar_figure -- -- big_number percent of the interest due on the amount of the underpayment attributable solely to fraud all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated the issues for decision are whether petitioners underreported their taxable_income for the year in the amount of dollar_figure whether petitioners underreported their taxable_income for the year in the amount of dollar_figure whether the above-mentioned understatements of income for and were attributable to fraud by donald ferry petitioner and whether petitioners are liable for an addition_to_tax under sec_6661 for and respondent has conceded that sharon ferry is not liable for the fraud addition preliminary matters findings_of_fact the stipulated facts and exhibits are incorporated by this reference when the petition in this case was filed petitioners resided in newark delaware petitioners are husband and wife and filed joint federal_income_tax returns for the years in issue on their joint federal_income_tax return for petitioners reported total income of dollar_figure consisting of wages of dollar_figure interest_income of dollar_figure and unemployment income of dollar_figure they claimed a child_care_credit of dollar_figure and showed a tax_liability of zero they also claimed and apparently received as a refund an earned_income_credit in the amount of dollar_figure petitioners claimed two children as dependents sean d ferry and brent r ferry on line c requesting the children's social_security numbers petitioners stated applied for on their joint federal_income_tax return for petitioners reported wages of dollar_figure interest of dollar_figure and unemployment income of dollar_figure for a total of dollar_figure they claimed and received as a refund an earned_income_credit of dollar_figure again they listed the children as dependents and showed their social_security numbers as applied for forms w-2 were attached to the returns the forms w-2 for donald d ferry showed wages from wayanne south college avenue newark delaware in the amount of dollar_figure in and dollar_figure in these forms were prepared by petitioner himself not by wayanne's normal payroll preparer and petitioner's business_associate wayne wilberding was not aware of them using a combination of the bank_deposits and specific items methods respondent originally determined that petitioners understated their income for by dollar_figure and for in the amount of dollar_figure prior to trial respondent conceded dollar_figure of the adjustment for thus respondent now claims petitioners' income for was understated in the amount of dollar_figure respondent determined that petitioners failed to report the following amounts of bank_deposits as income for the taxable_year i h r-l ltd bank account dollar_figure ferry associates bank account big_number plus dollar_figure personal expenses paid from mit ltd bank account big_number less w-2 reported income from wayanne inc big_number difference big_number understatement big_number respondent determined an understatement based on bank_deposits in as follows i h r-l ltd bank account dollar_figure ferry associates bank account big_number r e_p ltd bank account big_number dollar_figure plus personal expenses paid from mit ltd bank account big_number understatement big_number apparently respondent's concession for described above takes into account the form_w-2 wages reported from wayanne inc petitioner's theory is that it was not his money he posits several possibilities it was wayanne's money already taxed or it was a pass-through among various entities or it was his father's or his children's money which petitioner was holding or investing for them or the money came from gifts or loans from his parents or it was the repayment without his business associate's knowledge of loans petitioner had made to the business or it was the movement of funds left over from the settlement of a lawsuit in family relations sharon ferry attended st joseph's college and duquesne university and has a degree in nursing she took a nursing refresher course in aside from the form_w-2 income of dollar_figure reported in she was employed only as a babysitter for hours per week at dollar_figure per hour during the years in issue since petitioners have lived pincite arbour drive newark delaware sharon ferry's maiden name is rowan she has two brothers william and david neither brother ever mentioned to mrs ferry that he was the owner of the house where petitioners reside during petitioners' sons were ages and they attended holy angels parochial school during the years in issue petitioners had only one telephone line in their house although this number was listed under r e plus it was petitioners' personal and only telephone number petitioner's parents were working-class people his mother did not work outside the home mrs ferry never saw petitioner's parents give petitioners a gift by cash or check petitioner's father died in at time of trial his mother was in a nursing home petitioner has at least one sister in and sharon ferry had the following credit cards visa mastercard strawbridge j c penney macy's and sears although the accounts were in mrs ferry's name petitioner possessed cards with his name on them which he used sharon ferry kept a checkbook which she considered a joint account in the name of ferry associates the couple had no personal joint account in their own names the iron hill restaurant petitioner was involved in a restaurant known as the iron hill restaurant and lounge iron hill as is true of much of this case the nature of petitioner's involvement is unclear the legal form of any entity or entities connected with iron hill is also unclear we do the best we can given the state of the record iron hill opened in or wayne wilberding was then the owner and president of wayanne inc wayanne trading as the iron hill inn restaurant wilberding met petitioner in when petitioner approached him about investing in the restaurant iron hill was in arrears with state and federal taxes it was also facing a balloon payment on a mortgage taken out in petitioner convinced wilberding that he had financial and business expertise and outlined a plan to pay off the taxes and the prime lease petitioner would pay wayanne's debts in return wayanne would be dissolved and petitioner would become a 50-percent partner in everything connected with the restaurant including the 40-year lease and leasehold improvements petitioner paid approximately dollar_figure to the internal_revenue_service irs in august of for wayanne's withholding taxes and dollar_figure to the state of delaware at trial petitioner claimed these amounts were loans to wayanne that he is thus a creditor and therefore any moneys he took out of the business which he denies having done were simply loan repayments and not taxable_income to himself wilberding contends that petitioner was buying a 50-percent partnership share of the business neither a partnership_agreement nor notes evidencing loans are in evidence nor are there any stock agreements or shares or in fact anything showing that any of the entities referred to in this case had any legal existence petitioner claimed that he created or used various entities for various aspects of the business one entity was to buy furniture another to buy the leasehold petitioner told wilberding that these were all flow-throughs and that this was the way to get tax savings petitioner began working at the restaurant in the early 1980's he worked there to hours per day during the years in issue but neither he nor wilberding was on the payroll petitioner kept the books counted the receipts made the deposits at the bank and handled tax and other financial matters petitioner told people he was the business manager or business manager for the creditors wilberding handled the day-to-day operations such as hiring and scheduling employees cooking and waiting tables at various times petitioner held himself out as owner of the building in which the restaurant was located as a creditor as a shareholder of wayanne before the years in issue claiming in testimony that he sold his interest to his father in which he described as the sale of stock as an employee in the irs agent testified that she located corporations partnerships and trusts related to petitioner although petitioner objected that some of them were not his it is obvious from a cursory glance at exhibit al that many were mentioned by petitioner himself during the trial and others seem clearly related by the names such as don ferry family_trust inc ferry family_trust don ferry limited trust restaurant equipment property ltd - d ferry ltd trust gen ptr forms w-2 and as a partner signing a partnership return as general_partner wilberding considered petitioner to be his 50-percent partner wilberding believed that wayanne was dissolved in or at which time he and petitioner became partners in all the various entities petitioner had created at that time some bank accounts were closed and other bank accounts were set up for various aspects of the business for instance a payroll account under the name of wayanne inc was changed to wayanne ltd the name of the restaurant was changed to iron hill restaurant ltd in wilberding and petitioner parted ways and wilberding sued petitioner for an accounting the dispute was precipitated by a letter from the irs saying that wayanne was being audited wilberding discovered his name was on purported returns which he had not signed and he asked petitioner for an petitioner testified in a previous trial that his sons owned an interest in iron hill investments inc but sold their interest in date when the children would have been and years of age it is unclear what years were under audit whether returns had been filed for those years and if so whether they were corporate or partnership returns it is clear that petitioner told the irs agent that he had a power_of_attorney for the business petitioner had removed the records from the restaurant premises and met with the revenue_agent giving her permission to take the records for copying she later returned them to wilberding despite some tangential testimony about the restaurant audit those returns are not in evidence and appear to have little or no relevance to this case accounting on july or when wilberding's wife went in to open the restaurant all the cash registers were gone the phones were gone and the door was padlocked petitioner claimed that other creditors were about to seize the restaurant's assets and he had moved first to protect his father's investment there is no documentary_evidence or credible testimony to what extent if any petitioner's father had an interest in the business based on all the evidence in the record we hold that the amounts paid_by petitioner on behalf of wayanne and its progeny were investments not loans the partnership return petitioner prepared the form_1065 federal partnership income_tax return for the restaurant and signed the return as a general_partner this return was filed for the tax_year ended date the return is filed in the name of iron hill restaurant-lounge ltd employee identification_number ein c o arbour drive newark delaware petitioner's home address it states the business started date it states that there are two partners in the partnership and that it is not a limited_partnership the partnership reported dollar_figure ordinary_income however a schedule k-l partner's share of income credits deductions etc is attached which conflicts with and contradicts the form_1065 the schedule_k-1 lists the partner's name and address as iron hill restaurant-lounge inc s college ave newark delaware the restaurant's location the partner's ein is shown as however the partnership's name and address on the schedule_k-1 is i h_r l ltd c o arbour dr newark delaware with the ein previously given for iron hill restaurant-lounge ltd on the form_1065 the schedule_k-1 indicates that the partner iron hill restaurant-lounge inc is not a general_partner that it is a corporation and that the partner's percentage of profit and loss is the schedule_k-1 thus shows the partner's distrib- utive share of ordinary_income as dollar_figure respondent's records show no returns filed for or for iron hill under either of the two ein's shown on the partnership return or we find that no such returns were filed for or nor were income_tax returns filed from through the years in issue for r e_p ltd real_estate plus or ferry associates mit ltd bank account iron hill funds were deposited in two bank accounts mit ltd and wayanne ltd the wayanne account was used for payroll and is not here relevant the restaurant proceeds not at one point some restaurant proceeds were also deposited in an account in the name of r e_p at first federal but that was closed in or before the r e_p account at issue here was located at second national federal savings bank allocated to payroll went into an account at delaware savings and loan association in the name of d ferry or w wilberding - mit ltd the account was used for food purchases car purchases and other purchases and supplies used in the course of the restaurant's business both petitioner and wilberding signed the card dated date although the address on the signature card is that of the restaurant during the years in issue bank statements were mailed to petitioner's residence the ein shown on the mit account statement is neither petitioner nor wilberding was paid a salary for his work at iron hill however it was petitioner's idea to pay many of his own and wilberding's personal expenses from the mit account and this was done in petitioners' personal expenses in the amount of dollar_figure were paid from the mit account in dollar_figure was paid checks were written from this account for petitioners' personal benefit to holy angels parochial school which petitioners' children attended to macy's j c penney and strawbridge for credit card purchases to wilmington trust for car payments to first federal savings and loan for petitioners' home mortgage mit stands for mortgage investors trust which in a prior lawsuit petitioner admitted was himself payments and for petitioners' residential utilities and telephone bills ferry associates in petitioner opened a bank account at delaware savings and loan association in the name of ferry associates petitioner listed his home address as the business address of ferry associates and monthly bank statements were sent to his home he represented to the bank that he was the owner of ferry associates the account was opened under the social_security_number but not the name of petitioners' son sean ferry in petitioners' sons were and years old petitioners along with petitioner's parents had check- signing authority for this account and in fact used it as their specifically we find that petitioners were the owners of a mercury marquis financed through wilmington trust co petitioner's father was not the owner petitioners bought the car drove it obtained insurance for it and kept it at their house thus payments to wilmington trust in the amount of dollar_figure are income to petitioners we also find that petitioners were the beneficial owners of their residence pincite arbour dr newark del where they have lived since specifically we find that the house was not owned by petitioner's brother-in-law david rowan by investments plus inc or by iron hill investments inc or by any other entity thus mortgage and tax_payments made to first federal savings and loan totaling dollar_figure from checks drawn on the mit account were for petitioners' personal expenses and are income to petitioners as are payments of telephone and utility bills at that address personal checkbook in fact mrs ferry testified under the assumption that this was their personal joint bank account petitioners deposited dollar_figure into the account in and dollar_figure in the account was not supposed to contain any proceeds from the iron hill or wayanne i h r-l bank account in petitioner opened a checking account at second national federal savings bank in the name of i h r-l ltd ihrl although i h r-l is an abbreviation for iron hill restaurant- lounge restaurant funds were not supposed to be deposited in this account but in the mit account wilberding did not have signature_authority on the ihrl account--in fact he did not know it existed petitioners' home telephone number and home address were listed on the ihrl account and monthly bank statements were sent there petitioner made deposits and had sole check-signing authority petitioner deposited dollar_figure into the account in and dollar_figure in no one but petitioner used this account r e_p ltd in date petitioner opened a checking account at second national federal savings bank in the name of r e_p ltd rep petitioner listed his home telephone number and home there is no evidence that petitioner's parents used the account or indeed even knew of it address on the account and monthly bank statements were sent to him there petitioner had sole check-signing authority during petitioners deposited dollar_figure into the account no proceeds from the iron hill or wayanne were supposed to have gone into this account rep may stand for real_estate plus petitioner was the actual and beneficial_owner of r e_p ltd throughout and petitioners' home utility bills were in the name of r e plus this was simply another name for petitioner we find and hold that petitioners had unreported income of dollar_figure for and dollar_figure for petitioner did not cooperate during the audit although requested to do so he did not turn over any personal records to respondent he refused to pick up certified mail from the post office moreover he made false statements to respondent's agent joanne griffin he claimed he had no bank accounts no credit cards and no financial interest in any business during and opinion the theme of this case could well be oh what a tangled web we weave when first we practice to deceive to that end rep may also stand for restaurant equipment properties sir walter scott marmion canto vi st xvii little brown co petitioner created or participated in numerous entities bank accounts transactions among purported partners and shareholders and other purported arrangements such as loans leases flow- throughs many of which were fictitious creating layers of complexity which appear to have served little or no function other than an attempt to deceive respondent indeed the web woven by petitioner is so tangled as to be virtually impenetrable additions for fraud respondent determined in the notice_of_deficiency that petitioner is liable for the additions to tax for fraud under sec_6653 and b for and sec_6653 for respondent bears the burden_of_proof and must establish each element of fraud by clear_and_convincing evidence sec_7454 rule b 767_f2d_618 9th cir affg tcmemo_1983_249 743_f2d_309 5th cir affg tcmemo_1984_25 84_tc_636 respondent must prove fraud in each of the years involved 225_f2d_216 6th cir affg in part and revg in part a memorandum opinion of this court dated date respondent must prove by clear_and_convincing evidence that an underpayment_of_tax exists for each of the years in issue and that some part of the underpayment is due to fraud sec_7454 rule b 92_tc_661 81_tc_640 mosteller v commissioner tcmemo_1986_505 affd without published opinion 841_f2d_1123 4th cir respondent cannot meet her burden of establishing the existence of an underpayment on the basis of petitioner's failure to meet his burden of proving error in the determination of deficiencies drieborg v commissioner supra pincite 94_tc_654 however respondent has amply met her burden where a taxpayer fails to keep books_and_records sufficient to establish the amount of his or her tax_liabilities or if the records maintained do not clearly reflect income then the commissioner is authorized to reconstruct income by any method which in her opinion clearly reflects the taxpayer's income sec_446 40_tc_373 sec_1_446-1 income_tax regs the commissioner may use any reasonable method to compute the income and no particular method is required 287_f2d_878 5th cir the commissioner's method need not be exact but must be reasonable 348_us_121 884_f2d_1085 8th cir affg tcmemo_1988_410 the use of the bank_deposits method for computing income has long been sanctioned by the courts 64_tc_651 affd 566_f2d_2 6th cir bank_deposits are prima facie evidence of income estate of 132_f2d_775 2d cir affg a memorandum opinion of this court the bank_deposits method assumes that all money deposited in a taxpayer's bank account during a given period constitutes taxable_income unless shown to derive from a nontaxable source 335_f2d_671 5th cir although requested petitioner did not supply respondent with books_and_records showing sources of income petitioner told the agent that he and his wife had no bank accounts respondent's agent identified their bank accounts through third party information provided from summonses issued to banks in northern new castle county delaware although the bank accounts included in respondent's analysis were not in petitioners' names there was ample evidence to attribute them to petitioners all three bank accounts examined were opened by petitioner he made the deposits in the accounts on the ihrl and r e_p ltd accounts petitioner had sole check signing authority on the ferry associates account this authority was shared with mrs ferry and allegedly with petitioner's parents although there is no evidence they used the account petitioners' home address was listed on the accounts and monthly bank statements were sent there there is no credible_evidence that the deposits were from nontaxable sources we simply do not believe that the money came from gifts or loans from petitioner's father petitioner failed to call any family members his mother sister or brother-in- law in an effort to verify his stories we thus infer that their testimony would have been unfavorable 6_tc_1158 affd 162_f2d_513 10th cir petitioner did not produce any evidence of so-called flow- throughs neither did he explain away the payment of his personal expenses sometimes disguised in corporate names out of the mit account respondent has met her burden of showing the understatements of income for both years in issue fraud is actual intentional wrongdoing and the intent is the specific purpose to evade a tax believed to be owing 398_f2d_1002 3d cir 394_f2d_366 5th cir affg tcmemo_1966_81 respondent must show that petitioner intended to evade taxes by conduct calculated to conceal mislead or otherwise prevent the collection of the tax stoltzfus v united_states supra pincite webb v commissioner supra pincite fraud is never to be presumed toussaint v commissioner supra pincite webb v commissioner f 2d pincite the existence of fraud is a question of fact to be determined on the basis of the entire record 67_tc_181 affd without published opinion 578_f2d_1383 8th cir fraud however can seldom be proved by direct proof of the taxpayer's intention fraud can be established by circumstantial evidence and by reasonable inferences drawn from the taxpayer's entire course of conduct 317_us_492 toussaint v commissioner f 2d pincite gajewski v commissioner supra pincite courts frequently list various factors or badges_of_fraud from which fraudulent intent may be inferred 91_tc_874 although such lists are nonexclusive some of the factors this court has considered as indicative of fraud are understatement of income inadequate records implausible or inconsistent explanations of behavior concealment of assets and failure to cooperate with the tax authorities 99_tc_202 citing 796_f2d_303 9th cir affg t c memo these indicia are amply present here as set forth in the findings_of_fact the taxpayer's evasiveness on the stand inconsistencies in his testimony and the lack of credibility of such testimony are heavily weighted factors in considering the fraud issue toussaint v commissioner supra pincite petitioner was not credible his testimony was highly inconsistent concerning his interest in the restaurant the purpose of the transfer of funds to or on behalf of wayanne and interests purportedly owned by his sons and parents at one point he denied having created his own forms w-2 but later said he intended thereby to reflect the personal expenses paid on his behalf from the mit account he denied that he had charge accounts but when confronted with evidence admitted that he did have cards with his name on them but said the accounts were in his wife's name he could not give the court a straight answer to a simple question such as why did you not have a personal bank account in your own name moreover petitioner's testimony was flatly contradicted by wilberding an insurance agent who testified that petitioner represented that the house and car were his and a revenue_agent although mrs ferry was evasive clearly trying hard to avoid the twin pitfalls of perjury and contradicting her husband she did not corroborate his testimony she said for instance unbelievably that she did not know who owned her house you'll have to ask don but admitted that she had no reason to believe her brother owned it she also testified that she had never seen any gifts from petitioner's parents it is well settled that we are not required to accept a taxpayer's self-serving testimony in the absence of corroborating evidence particularly where the testimony is unreasonable improbable or questionable 877_f2d_624 7th cir affg tcmemo_1987_295 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 niedringhaus v commissioner supra pincite petitioner's testimony was unreasonable improbable and questionable and we do not accept it the sophistication education and intelligence of the taxpayer are also relevant 175_f2d_500 2d cir affg 7_tc_245 niedringhaus v commissioner supra although petitioner is not highly educated he held himself out as a financial and business expert he kept books and prepared individual corporate and partnership tax returns he purported to set up trusts corporations and partnerships he prepared forms w-2 at least his own and held himself out as the person with whom the revenue_agent should deal in conducting the wayanne audit in testifying he referred more than once to the gift_tax limitation of dollar_figure per year we believe he was informed about taxes and intended to evade them we have no doubt that petitioner intended to conceal his assets the use of multiple entities with names and ein's use of his son's social_security_number on the ferry associates account before stating for two consecutive years in issue that the children's numbers were applied for putting his house automobile and telephone in other names and the various other devices employed by petitioner convince us that he intended to conceal his assets in light of the above we find that petitioner is liable for the additions to tax for fraud for each of the years in issue substantial_understatement under sec_6661 sec_6661 provides that if there is a substantial_understatement_of_income_tax for any taxable_year there shall be added to the tax an amount equal to percent of the amount of any underpayment attributable to such understatement 90_tc_498 the amount of the understatement is equal to the excess of the amount of tax required to be shown on the return for the tax_year over the amount of the tax_shown_on_the_return 91_tc_88 an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6661 the amount of the understatement under this section shall be reduced if there was substantial_authority for the tax treatment of the item by the taxpayer or if the relevant facts affecting the item are adequately disclosed on the return neither exception applies here therefore we find that petitioners are liable for the addition_to_tax for substantial_understatement to reflect a concession by respondent decision will be entered under rule
